      Case 3:19-cv-01541-JST Document 17 Filed 05/24/19 Page 1 of 11



 1   Stuart M. Richter (CA 126231)
     stuart.richter@kattenlaw.com
 2   Gregory S. Korman (CA 216931)
 3   greg.korman@kattenlaw.com
     Andrew J. Demko (CA 247320)
 4   andrew.demko@kattenlaw.com
     Charlotte S. Wasserstein (CA 279442)
 5   charlotte.wasserstein@kattenlaw.com
     KATTEN MUCHIN ROSENMAN LLP
 6   2029 Century Park East
 7   Los Angeles, CA 90067-3012
     Telephone: 310.788.4400
 8   Facsimile:     310.788.4471

 9   Attorneys for Defendants BBVA Compass
     Bancshares, Inc., Simple Finance Technology
10
     Corp., BBVA Compass Financial
11   Corporation, and Compass Bank

12
                                 UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14

15   AMITABHO CHATTOPADHYAY, UNITE Case No. 3:19-cv-01541-JST
     THE PEOPLE, individually and on behalf of
16   all other similarly situated,             The Honorable Jon S. Tigar
17
                                                   DEFENDANTS’ NOTICE OF MOTION
18                                                 AND MOTION TO DISMISS
                   Plaintiffs,                     COMPLAINT PURSUANT TO RULE
19                                                 12(b)(1); MEMORANDUM OF POINTS
           v.                                      AND AUTHORITIES
20
     BBVA COMPASS BANCSHARES,
21   INC., SIMPLE FINANCE                          Complaint Filed: March 25, 2019
     TECHNOLOGY CORP., BBVA
22   COMPASS FINANCIAL                             Date:         August 1, 2019
     CORPORATION, and COMPASS BANK,                Time:         2:00 p.m.
23
                                                   Place:        Courtroom 9
24                 Defendants.

25

26

27

28


                DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(1)
      Case 3:19-cv-01541-JST Document 17 Filed 05/24/19 Page 2 of 11



 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that on August 1, 2019, at 2:00 p.m., or as soon thereafter as

 3   the matter may be heard, in the above-named court, located at 450 Golden Gate Avenue,

 4   Courtroom 9 – 19th Floor, San Francisco, California, 94102, the Honorable Jon S. Tigar

 5   presiding, defendants BBVA Compass Bancshares, Inc., Simple Finance Technology Corp.,

 6   BBVA Compass Financial Corporation, and Compass Bank (“Defendants”), will and hereby

 7   do move pursuant to Federal Rule of Civil Procedure 12(b)(1) for an order dismissing the

 8   claims in the Complaint brought by plaintiff Unite the People. Defendants bring this Motion

 9   on the grounds that plaintiff Unite the People lacks Article III standing.

10          Defendants request an order dismissing plaintiff Unite the People, and all claims

11   asserted by Unite the People, for lack of standing.

12          This Notice of Motion and Motion are based on the Memorandum of Points and

13   Authorities, the Complaint, the concurrently-filed Declaration of Gregory S. Korman, any

14   argument of counsel the Court may entertain at the hearing on this motion, and all matters of

15   which the Court may take judicial notice.

16

17   Dated: May 24, 2019                         KATTEN MUCHIN ROSENMAN LLP

18

19                                               By:        /s/ Gregory S. Korman

20                                                     Attorneys for Defendants BBVA Compass
                                                       Bancshares, Inc., Simple Finance Technology
21                                                     Corp., BBVA Compass Financial
                                                       Corporation, and Compass Bank
22

23

24

25

26

27

28


               DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(1)
          Case 3:19-cv-01541-JST Document 17 Filed 05/24/19 Page 3 of 11



 1                                                    TABLE OF CONTENTS

 2   I.       ISSUES TO BE DECIDED ................................................................................................ 1
 3   II.      INTRODUCTION .............................................................................................................. 1
 4
     III.     JURISDICTIONAL FACTS AND ALLEGATIONS ........................................................ 2
 5
     IV.      LEGAL STANDARD ......................................................................................................... 4
 6
     V.       THE CLAIMS BROUGHT BY UNITE THE PEOPLE SHOULD BE
 7            DISMISSED FOR LACK OF ARTICLE III STANDING ................................................ 4
 8            A.        Unite the People Suffered No Injury in Fact from Defendants’ Alleged
                        Discrimination against Chattopadhyay ................................................................... 4
 9

10                      1.         Chattopadhyay’s claims of online banking discrimination do not
                                   touch upon, much less frustrate, Unite the People’s organizational
11                                 mission of criminal justice reform .............................................................. 5

12                      2.         Unite the People did not actually divert any resources other than
                                   filing this lawsuit, which cannot confer standing as a matter of law .......... 6
13
              B.        Unite the People Lacks Statutory Standing under California’s Unruh Act ............ 7
14
     VI.      CONCLUSION ................................................................................................................... 8
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                   DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(1)
          Case 3:19-cv-01541-JST Document 17 Filed 05/24/19 Page 4 of 11



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.       ISSUES TO BE DECIDED

 3            1.      Whether plaintiff Unite the People lacks Article III standing; and

 4            2.      Whether plaintiff Unite the People lacks statutory standing to assert a claim

 5   under California’s Unruh Civil Rights Act (“Unruh Act”).

 6   II.      INTRODUCTION

 7            Plaintiffs Amitabho Chattopadhyay and Unite the People (collectively, “Plaintiffs”)

 8   filed this putative class action against Simple Finance Technology Corp. (“Simple”), BBVA

 9   Compass Bancshares, Inc., BBVA Compass Financial Corporation, and Compass Bank

10   (“Compass”) (collectively, “Defendants”). Plaintiffs allege Chattopadhyay tried to apply for a

11   bank account from Simple, an online-only banking platform, and that Simple denied her

12   application because she was not a U.S. citizen. Based on these allegations, Plaintiffs assert

13   claims for alienage discrimination in violation of the Civil Rights Act of 1866 (42 U.S.C. §

14   1981) and the Unruh Act (Cal. Civ. Code §§ 51, 51.5, & 52 et seq.).

15            Unite the People should not be a plaintiff. Unlike Chattopadhyay, who alleges she

16   applied for a bank account, Unite the People seems to have done nothing except file this

17   lawsuit. It did not apply for a bank account and had no contact with Defendants. Its only

18   discernable connection to this case is that Chattopadhyay and her counsel work there. But that

19   does not make Unite the People a proper plaintiff. As a result, Defendants move to dismiss

20   the claims by Unite the People because there is no live controversy between it and

21   Defendants. The Court, therefore, lacks Article III jurisdiction.

22            Plaintiffs attempt to plead the requisite injury-in-fact by alleging that Unite the People

23   “has been forced to divert resources . . . in order to assist its members who are adversely

24   affected by their inability to obtain and maintain banking services.” But that conclusory

25   attempt at “organizational” standing fails because merely filing a lawsuit is not a valid injury-

26   in-fact and, moreover, allegedly discriminatory online banking practices do not frustrate—and

27   have nothing do with—Unite the People’s organizational mission of criminal justice reform.

28

                                                  1
                   DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(1)
         Case 3:19-cv-01541-JST Document 17 Filed 05/24/19 Page 5 of 11



 1           Chattopadhyay has Article III standing, but her lawyer’s employer does not. This

 2   Court should dismiss Unite the People and all claims asserted by it.

 3   III.    JURISDICTIONAL FACTS AND ALLEGATIONS

 4           Chattopadhyay is a citizen of the Republic of Singapore and a permanent resident

 5   alien. Complaint (“Compl.”) ¶ 3.

 6           The Complaint’s allegations about Unite the People are generic, claiming it to be a

 7   non-profit social justice organization that advocates for the rights of non-citizens present in

 8   the United States, provides referral services to low-income non-citizens and citizens, and

 9   offers case management and other services to public interest attorneys serving non-citizens

10   and citizens. Compl. ¶¶ 3–4. Its website is unsurprisingly much more specific, revealing its

11   true organizational mission to be criminal justice reform.1

12           Its home page solicits donations to “Support Sentencing Reform.” See Unite the

13   People Home Page, https://www.unitethepeople.org/home (last visited May 23, 2019). Its

14   “Latest Updates & News” section highlights Unite the People’s advocacy and lobbying for

15   reform in the realms of habeas corpus petitions, the felony murder rule, fair resentencing,

16   inmate training, “holding police accountable,” and other similar criminal justice issues. Id.;

17   see also Our Campaigns, Unite the People, https://www.unitethepeople.org/campaigns (last

18   visited May 23, 2019) (“We are currently advancing our landmark criminal justice reform

19   bill . . . [which] will allow for fair resentencing of nonviolent ‘three strikers’ and release

20   thousands of nonviolent Californians back to their families and homes.”).

21           The “Our Story” section of its website, found under the “About” tab, states:

22           Unite the People is a nonprofit organization formed in 2014 by a small group of
             concerned citizens, defense lawyers and legal experts to promote social justice in
23           the United States and deal with the national problem of mass incarceration and the
             need for prison and sentencing reform. Our attorneys also provide low-cost legal
24           options to the public, including criminal defense and immigration services.
25   See About, Unite the People, https://www.unitethepeople.org/about (last visited May 23, 2019).
26           Plaintiffs allege Defendants refuse to allow non-citizens to open a checking account
27

28   1
            Defendants have concurrently-filed a request for judicial notice of the relevant
     portions of the Unite the People website.
                                               2
                DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(1)
         Case 3:19-cv-01541-JST Document 17 Filed 05/24/19 Page 6 of 11



 1   with their “Simple Bank” service on the basis of their citizenship and/or immigration status.

 2   Compl. at ¶ 2. Chattopadhyay alleges she tried to open an account with Simple, but her

 3   application was declined after she clicked “no” in response to an Internet form question

 4   asking, “are you a U.S. citizen?” Id. at ¶¶ 14–15.

 5           Plaintiffs allege Simple formerly allowed non-citizens to open accounts, but after

 6   being acquired by Compass, Simple closed all accounts belonging to non-citizens and

 7   instituted a policy that non-citizens could not open an account. Id. at ¶ 16. Alternatively,

 8   Plaintiffs allege that Simple and Compass discriminated against aliens with a web interface

 9   that automatically rejects non-citizen applicants based on their immigration status. Id. at ¶ 17.

10   Finally, Plaintiffs allege Defendants publicly stated in 2018 that regulations promulgated by

11   the Department of Treasury prohibited them from permitting legal permanent residents to

12   open accounts, but claim that this was pretextual. Id. at ¶¶ 18–19.

13           The Complaint has no allegations that Unite the People applied for an account with

14   any defendant or that it was discriminated against based on citizenship or immigration status.

15   Unite the People does not invoke associational standing or claim it is suing on behalf of its

16   members (it does not seem to have any). Instead, Unite the People sues individually, on its

17   own behalf, claiming it has been harmed by Defendants’ alleged discrimination. See id. ¶¶

18   33–44 (“Plaintiff Unite the People brings this claim on its behalf.”) (emphasis added). Unite

19   the People alleges it has been “forced to divert resources from its primary advocacy and other

20   projects in order to assist its members who are adversely affected by their inability to obtain

21   and maintain banking services with Defendants.” Id. at ¶¶ 39, 51. 2

22   2
             The only reference to anything related to a bank or discrimination is the press release
23   that Unite the People issued about this case after filing it. Simple Bank Sued for
     Discrimination Against Non-Citizens, Unite the People (Mar. 25, 2019),
24   https://www.unitethepeople.org/news/2019/3/25/0yju6bdjaap2gyk0r4ois3vlqulu2m?rq=discrimin
     ation. Unite the People’s website says it provides generic, low-cost “immigration” services,
25   but nothing related to banking discrimination. See Affordable Immigration Legal Services
     Provided by Unite the People, Unite the People,
26
     https://www.unitethepeople.org/news/2018/11/18/affordable-immigration-legal-services (last
27   visited May 23, 2019) (“Green Cards for Spouses, Fiancé Visas, Conditional Green Cards,
     Abused Immigrants, Unlawful Presence & Illegal Entries, LGBT & Same-sex Marriage Based
28   Immigration, 3 & 10 Year Bar Waivers, Misrepresentation, Criminal Waivers, Other Visas &
     Green Cards, Deportation Defense, Citizenship, etc.”).
                                               3
                DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(1)
      Case 3:19-cv-01541-JST Document 17 Filed 05/24/19 Page 7 of 11



 1   IV.    LEGAL STANDARD

 2          To survive a Rule 12(b)(1) motion to dismiss, a plaintiff must establish standing to

 3   invoke federal subject matter jurisdiction. Chandler v. State Farm Mut. Auto. Ins. Co., 598

 4   F.3d 1115, 1121–22 (9th Cir. 2010); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61

 5   (1992) (party invoking jurisdiction bears the burden of alleging sufficient facts to withstand

 6   jurisdictional challenge). A motion to dismiss may challenge standing because it is “an

 7   indispensable part of the plaintiff’s case and accordingly must be supported at each stage of

 8   the litigation.” Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1140 (9th Cir. 2003)

 9   (citation omitted). “A suit brought by a plaintiff without Article III standing is not a ‘case or

10   controversy,’ and an Article III federal court therefore lacks subject matter jurisdiction over

11   the suit . . . In that event, the suit should be dismissed under Rule 12(b)(1).” Cetacean Cmty.

12   v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004) (citations omitted); Fed. R. Civ. P. 12(b)(1).

13   V.     THE CLAIMS BROUGHT BY UNITE THE PEOPLE SHOULD BE DISMISSED

14          FOR LACK OF ARTICLE III STANDING

15          The party invoking federal jurisdiction bears the burden of establishing the three

16   elements comprising standing: “The plaintiff must have (1) suffered an injury in fact, (2) that

17   is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

18   redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

19   (2016) (citing Lujan, 504 U.S. at 560–61). The court’s “principal task is to determine

20   whether” the plaintiff “faces a realistic danger of sustaining direct injury as a result of the

21   policy’s operation or enforcement, . . . or whether the alleged injury is too imaginary or

22   speculative to support jurisdiction.” Scott v. Pasadena Unified Sch. Dist., 306 F.3d 646, 855

23   (9th Cir. 2002) (citation omitted).

24          A.      Unite the People Suffered No Injury in Fact from Defendants’ Alleged

25                  Discrimination against Chattopadhyay

26          To have a cognizable injury in fact, Unite the People must have “suffered an invasion

27   of a legally protected interest that is concrete and particularized and actual or imminent, not

28   conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1548 (internal quotation marks and citation

                                                4
                 DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(1)
         Case 3:19-cv-01541-JST Document 17 Filed 05/24/19 Page 8 of 11



 1   omitted); see also Davis v. City & Cty. of S.F., No. C-90-0286 WHO, 1991 WL 538816, at *2

 2   (N.D. Cal. Sept. 11, 1991) (citation omitted) (“The complainant must allege an injury to

 3   himself that is distinct and palpable, as opposed to merely abstract. . .’”); see, e.g., Cato v.

 4   United States, 70 F.3d 1103, 1109–10 (9th Cir. 1995) (holding plaintiff lacked standing to

 5   assert claim that federal government failed its obligation under Thirteenth Amendment and

 6   Civil Rights Act of 1866). “Injury in fact is ‘the first and foremost of standing’s three

 7   elements[,]’” and without it, a plaintiff’s Complaint must be dismissed. Harry v. KCG Ams.

 8   LLC, No. 17-cv-02385-HSG, 2018 WL 1184848, at *3 (N.D. Cal. Mar. 7, 2018) (quoting

 9   Spokeo, 136 S. Ct. at 1547–48)); see also Thomas v. Mundell, 572 F.3d 756, 760 (9th Cir.

10   2009) (quoting Lujan, 504 U.S. at 560) (“A ‘particularized’ injury is one that ‘affect[s] the

11   plaintiff in a personal and individual way.’”).

12           “An organization may show an ‘injury in fact’ sufficient to confer direct standing by

13   alleging both: ‘(1) frustration of its organizational mission; and (2) diversion of its resources’

14   to combat the challenged actions by defendant.” Organic Consumers Ass’n v. Sanderson

15   Farms, Inc., 284 F. Supp. 3d 1005, 1010 (N.D. Cal. 2018) (quoting Smith v. Pac. Props. &

16   Dev. Corp., 358 F.3d 1097, 1105 (9th Cir. 2004)). Unite the People cannot show either

17   required element.

18                  1.      Chattopadhyay’s claims of online banking discrimination do not

19                          touch upon, much less frustrate, Unite the People’s organizational

20                          mission of criminal justice reform

21           For its injury in fact, Unite the People alleges only that it was forced to “divert

22   resources” from its primary advocacy and other projects to assist its “members.”3 Compl. ¶¶

23   39, 51. But a diversion-of-resources injury requires the organization to show that,

24   “independent of the litigation, the challenged policy frustrates the organization’s goals and

25   requires the organization to expend resources in representing clients they otherwise would

26   spend in other ways.” E. Bay Sanctuary Covenant v. Trump, 909 F.3d 1219, 1241 (9th Cir.

27

28   3
            Conclusory allegations aside, it is clear from Unite the People’s website that it is a
     public interest law firm and does not have “members.”
                                               5
                DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(1)
      Case 3:19-cv-01541-JST Document 17 Filed 05/24/19 Page 9 of 11



 1   2018) (internal citations and quotations omitted; emphases added). That is where Unite the

 2   People’s claim for standing flounders.

 3          Absolutely nothing in the Complaint even inferentially connects Chattopadhyay’s

 4   claim that she could not open an online bank account with Unite the People’s “goals,” which

 5   appear to revolve almost entirely around lobbying for prisoner sentencing reform. See Our

 6   Campaigns, supra p. 2. Indeed, the “Latest Updates & News” section on the homepage

 7   consists exclusively of criminal law and prisoners’ rights issues. See Unite the People Home

 8   Page, supra p. 2. The “Our Story” section of the “About” tab states in its entirety:

 9          Unite the People is a nonprofit organization formed in 2014 by a small group of
            concerned citizens, defense lawyers and legal experts to promote social justice in
10          the United States and deal with the national problem of mass incarceration and the
            need for prison and sentencing reform. Our attorneys also provide low-cost legal
11          options to the public, including criminal defense and immigration services.
12   See About, supra p. 2.
13          Nothing about the conduct challenged in this lawsuit implicates “the national problem
14   of mass incarceration” or sentencing reform. Nor does it frustrate Unite the People’s stated
15   purpose of addressing those social issues. Because the challenged policy of alleged banking
16   discrimination does not “frustrate[] the organization’s goals,” E. Bay Sanctuary Covenant,
17   909 F.3d at 1241, Unite the People cannot meet the first prong of the test for injury sufficient
18   to support Article III standing. That alone ends the inquiry and warrants dismissal.
19                  2.        Unite the People did not actually divert any resources other than
20                            filing this lawsuit, which cannot confer standing as a matter of law
21          Also fatal to Unite the People’s claimed injury is the absence of a plausible allegation
22   that it actually diverted resources. The Complaint shows nothing more than that Unite the
23   People filed this lawsuit on Chattopadhyay’s behalf, but litigation activity is not a legally
24   cognizable diversion of resources (i.e., it is not a valid injury) for standing purposes.
25          An organization “cannot manufacture the injury by incurring litigation costs or simply
26   choosing to spend money fixing a problem that otherwise would not affect the organization at
27   all.” La Asociacion de Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083,
28   1088 (9th Cir. 2010); Thomas v. Hous. Auth. of the Cty. of L.A., No. CV 04-697 MMM (RCx),

                                               6
                DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(1)
      Case 3:19-cv-01541-JST Document 17 Filed 05/24/19 Page 10 of 11



 1   2005 WL 6136432, at *15 (C.D. Cal. June 3, 2005) (“The mere fact that an organization

 2   redirects some of its resources to litigation and legal counseling in response to actions or

 3   inactions of another party is insufficient to impart standing upon that organization.”) (citation

 4   omitted); Meister v. City of Hawthorne, No. CV-14-1096-MWF (SHx), 2014 WL 12596426,

 5   at *2 (C.D. Cal. July 28, 2014) (holding organization lacked independent standing where “the

 6   only diversion of resources alleged . . . [was] the cost associated with investigating and

 7   counteracting polices”).

 8          Unite the People cannot transform itself from counsel into a valid party with Article

 9   III standing to bring discrimination claims that do not affect its business (or else every

10   plaintiff’s law firm could also be a plaintiff in every case it filed). And because Unite the

11   People fails to allege that it diverted any other resources other than litigating this case, it has

12   no valid injury, and no Article III standing. Unite the People’s claims should therefore be

13   dismissed.

14          B.       Unite the People Lacks Statutory Standing under California’s Unruh Act

15          In addition to lacking Article III standing, Unite the People also lacks statutory

16   standing under California’s Unruh Act. “A plaintiff must have statutory standing to bring a

17   claim under the Unruh Act . . . The California Supreme Court has clarified that ‘a plaintiff

18   cannot sue for discrimination in the abstract, but must actually suffer the discriminatory

19   conduct.’” White v. Square, Inc., 891 F.3d 1174, 1177 (9th Cir. 2018) (quoting Cal. Civ. Proc.

20   Code § 367; Angelucci v. Century Supper Club, 41 Cal. 4th 160, 175 (2007)) (emphasis

21   added). “In order to have standing . . . a plaintiff must have ‘been the victim of the

22   defendant’s discriminatory act,’ meaning that the plaintiff was ‘actually denied full and equal

23   treatment by a business establishment. If a business establishment has a policy of unequal

24   treatment . . . the discriminatory policy must be ‘applied to the plaintiff.’” Id. (quoting

25   Angelucci, 41 Cal. 4th at 175) (emphasis in original).

26          Unite the People does not meet this test. Unite the People was not denied the

27   opportunity to open a bank account with Simple; it did not have its bank account closed; it

28   was not the alleged victim of Defendants’ policies and practices. Therefore, Unite the People

                                                 7
                  DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(1)
      Case 3:19-cv-01541-JST Document 17 Filed 05/24/19 Page 11 of 11



 1   did not “actually suffer” the discriminatory conduct. White, 891 F.3d at 1177. Because the

 2   alleged discriminatory policy was never applied to Unite the People, that means Unite the

 3   People lacks standing to sue under the Unruh Act. Its Unruh Act claim should be

 4   independently dismissed.

 5   VI.    CONCLUSION

 6          For the foregoing reasons, plaintiff Unite the People lacks standing under Article III

 7   and the Unruh Act. This Court should dismiss it from this case.

 8                                              Respectfully submitted,

 9          Dated: May 24, 2019                 KATTEN MUCHIN ROSENMAN LLP

10

11                                              By:        /s/ Gregory S. Korman

12                                                      Attorneys for Defendants BBVA Compass
                                                        Bancshares, Inc., Simple Finance
13                                                      Technology Corp., BBVA Compass
                                                        Financial Corporation, and Compass Bank
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              8
               DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(1)
